 In the Matter Of REYNOLDS METALS COMPANY, EMPLOYERandLOCALUNION No. 54, INTERNATIONAL BROTHERHOOD OF BOOKBINDERS,AFLCase No. 9-RC-361.-Decided June 9, 1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before WilliamNaimark, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner and the Intervenor are labor, organizations claim-ing to represent employees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act for the followingreasons:The Petitioner seeks to represent a separate unit limited to thedie cutting employees at the-Employer's Louisville, Kentucky, plantNumber 10. The Petitioner's claim of representation is based uponan agreement with the Intervenor, whereby the latter allegedly "re-linquished jurisdiction" over the die cutters to the Petitioner.'TheiThe motion made by the Intervenor, United Aluminum and Tinfoil Workers, Local No.19388,A F L, to dismiss the petition is granted for thereasonsstated hereinOn March 6, 1947, the Employer and the Intervenor entered into a collective bargainingcontract covering all the Employer's production employees at this plant.On June 5, 1947,following a Board-directed election(Matter of Reynolds Metals Company,73 N L. R B.353) the Intervenor was certified as the bargaining representative for these employees.Thereafter the Intervenor agreed to relinquish jurisdiction over certain production em-ployees, described as foil and paper cutters, to the Petitioner, who executed a contractwith the Employer in behalf of these employees on August 19, 1947, effective for the term84 N. L. R. B., No. 11.853396-50-vol. 84-785 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDPetitioner also contends that these employees constitute a craft whichmay be represented in a separate appropriate unit.The Employerand Intervenor oppose the Petitioner's jurisdictional claim, and fur-ther contend that the die cutters are not craftsmen but are produc-tion employees who may not be severed from the broader productionunit which the Intervenor presently represents.The Employer is engaged in printing and cutting labels and proc-essing aluminum foil.All its production operations are performed inthe printing and the foil spooling departments.The products pro-duced and the processes involved in these departments are unrelated.Labels are printed and cut in the printing department, where 125employees perform a series of related operations beginning with theprinting of sheets of labels by a rotogravure process.3These sheetsare then aligned and further processed by dot pickers and joggerspreparatory to the cutting operations performed by die cutters andstraight knife cutters.Oval or irregularly shaped labels are cutby die cutting machines.Square or rectangular labels are cut bystraight knife-cutting machines.After labels have been cut, they areinspected and packed for shipment by other employees in the printingdepartment.All the foregoing operations are performed on two floors of themain building and in an adjoining wing; all these employees workin close proximity to one another.With the exception of the roto-gravure pressmen and straight knife cutters, all employees are eithersemi-skilled or unskilled.Die cutters are trained in 3 weeks andattain proficiency in 6 months, while straight knife cutters, whoseoperations are more complicated and precise, require 2 to 7 yearstraining and experience.A salaried foreman has over-all supervisionof the production departments with intermediate working foremendirectly supervising each operation.The die cutters and straightknife cutters have separate working foremen.Vacation and other employee benefits are the same for all produc-tion employees.All these employees are hourly rated, the rate forof 1 year.Althoughthis agreement was not renewed upon its expiration,the Employerstill recognizesthe Petitioneras the bargaining representative for these employees.In 1947, when the Petitioner and the Intervenor executed their agreementconcerning thefoil and paper cutters, the only employeesin these categories were the straightknife cuttersin the printing department. In August 1948 the Employer first installed several die cut-ting machines in its printing department,and selected certain employees to operate thesemachines whom it classified as die cutters.The Petitionercontends that because theseemployees come within the purview of foil and paper cutters, itis their properbargainingrepresentative.As we are dismissingthe petitionon other grounds, it is unnecessary topass on this contention.It is likewiseunnecessary to decidethe Intervenor's contentionthat its contract of March 6, 1947, constitutes a bar to thisproceeding.3Employees operating the rotogravurepresses arerepresented by a craftunion pursuantto an agreementdated June 5, 1947, wherein the Intervenorrelinquished jurisdiction overthese employees. REYNOLDS METALS COMPANY87die cutters being slightly higher than that of the dot pickers andjoggers and substantially less than the rate received by the straightknife cutters.The die cutters, who had formerly been joggers andstock boys ,4 are on a seniority list which also includes dot pickers andjoggers.The Employer testified that it anticipates seasonal slumpsin the demand for die cut labels, at which time the die cutters will beassigned to duty with the joggers.Although the Employer expectedto resume die cutting operations shortly after the hearing, for 3 weeksprior thereto, the die cutters had been working as joggers because ofinsufficient work.As it does not appear from these circumstances that the die cuttershave the skills or training of craftsmen or that they possess interestswhich warrant their existence as a unit separate from the other pro-duction employees represented by the Intervenor, we find that theunit sought by the Petitioner is inappropriate.'Accordingly we shalldismiss the petition.ORDERIT IS HEREBY ORDERED that the petition filed herein be, and it herebyis, dismissed.4 Employeeswho carrymaterials from onedepartment to another are classified as stockboys.S Matter of Columbia Envelope Company,74 N. L.R. B. 439.I